Title: From John Adams to William Temple Franklin, 5 May 1817
From: Adams, John
To: Franklin, William Temple



Dear Sir
Quincy May 5. 1817

The Volume of Dr Franklins Correspondence has Seemed to make me live over again my Life at Passy
I rejoice that the Public are to have a compleat Edition of his Works, for there is Scarce a Scratch of his Pen that is not worth preserving.
I am pleased to See you, at length appearing on the Stage of human Affairs.
I presume, upon the Virtue of old Acquaintance to introduce to you Mr Theodore Lyman junior of Boston who will not disgrace Your Country, and you will not regret to know or to have known him.
As I am within a year or two of the Age of Dr Franklin at his Decease I cannot expect to See the Sequel of his Works: but if ever you visit your native Country, a visit from you will greatly oblige your old and Sincere / Friend
John Adams